Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose combined features of a rotating collectible display, comprising: a stand, the stand comprising a stand base, and a stand post attached to a top of the stand base; a frame holder comprising a frame holder base comprising an aperture, the frame holder base further having a plurality of upward facing frame hinge posts disposed on a top side of the frame holder base around the aperture of the frame holder base, a frame holder top comprising an aperture, the frame holder top further having a plurality of downward facing frame hinge posts disposed on a bottom side of the frame holder top about the aperture of the frame holder top, and a plurality of frame holder support posts fixedly connecting the frame holder top to the frame holder base, wherein a bottom end of each frame holder support post is fixedly mounted at a respective position on the top side of the frame holder base, and wherein a top end of each of Page 3 of 19Application No. 16/057,569 Reply to Non-Final Office Action of November 19, 2018frame holder support post is fixedly mounted at a respective position on the bottom side of the frame holder top, wherein the frame holder is rotatably mounted on the stand such that the stand post passes though the aperture of the frame holder base and the aperture of the frame holder top; and a plurality of item frames, wherein each item frame comprises  a respective item frame top, a respective item frame bottom, a respective first item frame side and a respective second item frame side, the respective item frame top having a respective upward facing hinge .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

khc